The Couet (nem.'con.) instructed the jury, that the decree of the Orphans’ Court did not ehánge the title of the property. /
Mr. Key, for the defendants, then prayed the Court to instruct the jury, that the decree of the Orphans’ Court is void, because that court had not jurisdiction between the parties, namely, “the representatives of Robert Brown,” (not naming them,) against the executors of Margaret Brown, who was the administratrix of Robert Brown, and her “ securities,” to set aside a credit claimed by her in her administration account, and to compel a distribution.
Mr. Coxe, contrd. The decree is the defendants’ own evidence, and they cannot impeach it.
*358The Coukt (nem. con.) was of opinion that the Orphans’ Court had not jurisdiction of the cause; and that the decree was void, because it was coram non judice. The administrator de bonis non of Robert JBrown was the only party who could call on the executors of Margaret Brown for the assets of the estate of-Robert Brown, which came to the hands of Margaret Brown.
Verdict for the defendants. Motion for a new trial refused.